DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 11, “wherein the one or more output connectors are a second and a second and a third output connector which is combined”, should be changed to - - wherein the one or more output connectors are a second and a third output connector which is combined - - , which correlates with the language of paragraph [0026] of the Specification.

Drawings

The amendment to Figure 4 has been accepted.
Specification

The amendments to paragraphs [0060], [0065], [0084], [0086] and [0096] have been accepted.

Claims

The amendments to claims 1-20 have been accepted.


Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In light of the Applicant’s amendments and remarks, the previously relied upon prior art to Kondo et al. (8,692,102), Kulas (US 2003/0169377), Crawford (9,699,578), Iriarte (7,818,078), Davis (5,025,704) and that which is well known in the art, no longer teach or suggest all the limitations of the present claims. 
In particular, the Applicant has amended independent claim 1 to recite that the vibration transducer senses the vibrations of the connector caused by vibrations of the musical instrument.
As remarked by the Applicant:
The vibration transducer disclosed in Kondo is a microphone provided in the tip 11 of the jack connector 1, which picks up the sound vibrations generated inside the cavity of the instrument via an opening 112 in the tip 11. Contrary to the microphone 111 in Kondo, the vibration transducer of the present invention does not pick up sound vibrations generated inside the cavity of the instrument. In fact, the body of the instrument is brought to vibrate when the strings of the guitar oscillate, and in the present invention it is these vibrations that are picked up by the vibration transducer.
The vibration transducer of the present invention picks up mechanical vibrations in/of the housing of the instrument and not an acoustic signal representing the sound field generated inside the housing of the instrument. Thus, presently amended claim 1 differs from Kondo, wherein the microphone 111 is not configured to pick up vibrations from the connector 1 but rather to pick up sound vibrations generated in the interior cavity of the instrument. 
Further, implementing a vibration transducer as claimed into the configuration of Kondo would not have been obvious to one of ordinary skill in the art, given Kondo relates to a pickup cable (with corresponding connectors) for stringed musical instruments that can pick up both the vibrations of the strings of the instrument and the sound vibrations generated in the body of the instrument. 
A difference between the claimed invention and Kondo is that the claimed invention applies a vibration transducer in vibrational (i.e., mechanical) connection with the body of the instrument, whereas Kondo applies a microphone that picks up the sound vibrations generated in the interior cavity of the housing of the instrument. A technical effect of this difference is that Kondo requires an internal cavity in which a 
The other relied upon prior art cited above, fails to cure the deficiencies of Kondo et al.:
Kulas describes an electronic tuning device for tuning musical instruments. The device is formed as a male jack connector that comprises a display that shows if the instrument is correctly tuned. The signal to the tuning device is provided directly by the microphones of the instrument (in an electric guitar) and the presence of a vibrational transducer is not shown.
Crawford describes wireless communication between a musical instrument and external equipment, such as an amplifier, and does not apply a vibration transducer 
After further search and consideration of the prior art, no other references could be found, which teach or fairly suggest, alone or in combination, all the claimed elements of the present invention. Therefore, independent claim 1, and its dependent claims 2-20, have been deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        03/10/2022